Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (the “Agreement”) is made and
entered into as of November 15, 2005, by and among Coach Industries Group, Inc.,
a Nevada corporation (“CIGI” or “Buyer”) and BFT Funding Company No. 1, LLC, a
Delaware limited liability company (“Seller”) on the other hand.

 

WHEREAS, the Seller owns of record and beneficially all of the membership
interests of FleetPlan LLC, a Florida limited liability company (“FleetPlan”).

 

WHEREAS, Buyer desires to purchase, and Seller desires to sell, all of the
membership interests owned by Seller in and to Fleetplan, which will vest
control of all of the assets of FleetPlan and each of its subsidiaries (if any)
(together with FleetPlan, referred to collectively as the “Company”) in Buyer.

 

WHEREAS, Buyer and Seller desire to memorialize the terms of their agreement by
this writing.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties agree as follows:

 

ARTICLE I. - SALE AND PURCHASE OF SHARES

 

1.1 Sale and Purchase. At Closing Seller will sell, convey, assign, transfer and
deliver to Buyer, and Buyer will purchase, acquire and accept delivery all of
the issued and outstanding membership interests of the Company (the “Interest”),
free and clear of any and all liens, mortgages, adverse claims, charges,
security interests, encumbrances or other restrictions or limitations
whatsoever. At the Closing, Seller will deliver or cause to be delivered to
Buyer, against payment therefor, certificates representing the Interest,
accompanied by an instrument duly executed in blank transferring such Interest
and otherwise in form acceptable to Buyer for transfer on the books of the
Company.

 

1.2 Payment for Interest. As payment in full for the Interest Buyer will pay to
Seller at the Closing the sum of One Million Five Hundred Twenty Five Thousand
($1,525,000.00) United States Dollars, payable as follows:

 

(a) U.S. $300,000, payable at the Closing;

 

(b) $725,000, promissory note (“Promissory Note”) (in the form attached as
Schedule 1.2(b), which shall bear interest at the rate of 12% per annum;

 

(c) U.S. $500,000 of CIGI common stock, based on the average of closing sale
prices of CIGI common stock for the ten (10) trading days immediately prior to
Closing; and

 

1.3 Delivery of Customer Agreements. On the terms and subject to the conditions
of this Agreement, on or before June 1, 2006, in consideration for the payments
due and payable pursuant to Section 1.2 above, Seller will deliver to Buyer the
following agreements (collectively, the “Customer Agreements”) to be entered
into by and between Buyer, or its assigns, and the following applicable parties:

 

(a) Repurchase Agreements. Seller will deliver to Buyer repurchase agreements
(“Repurchase Agreements”), each substantially in the form attached hereto as
Schedule 1.3(a), to be entered into by CIGI, or its assigns, and two or more
motor vehicle manufacturers or wholesalers (each a “Dealer”).



--------------------------------------------------------------------------------

(b) Lessee Agreements. Seller will deliver to Buyer motor vehicle lease
agreements (“Lease Agreements”), each substantially in the form attached hereto
as Schedule 1.3(b), to be entered into by and between CIGI, or its assigns, and
one or more daily car rental companies (such as Dollar, Thrifty, Budget, etc.)
(each a “Lessee”). Seller will deliver Lease Agreements from at least 10
Lessees, each with credit ratings reasonably acceptable to CIGI.

 

ARTICLE II. - CLOSING

 

2.1 Closing. The closing of the transaction contemplated hereby (the “Closing”)
will be held at 5:00 p.m. (EST), as soon as practicable but not later than
November 15, 2005 (“Closing Date”), unless extended by mutual agreement of the
Buyer and Seller.

 

2.2 Deliveries by Seller. At Closing, the Seller will deliver to Buyer:

 

(a) an instrument assigning all of the Interest to Buyer;

 

(b) the resignations of all the managers of the Company;

 

(c) Copies of all resolutions or consents of the members of the Company
authorizing this Agreement and the transaction contemplated herein;

 

(d) all ledgers, minute books and company seals and similar items of the
Company;

 

(e) possession of all originals and copies of all agreements, instruments,
documents, deeds, books, records, files and other data and information within
the possession of the Seller pertaining to the Company (collectively, the
“Records”); provided, however, that the Seller may retain (1) copies of any tax
returns and copies of Records relating thereto; (2) copies of any Records that
the Seller is reasonably likely to need for complying with requirements of law;
and (3) copies of any Records that in the reasonable opinion of the Seller will
be required in connection with the performance of its obligations hereunder or
otherwise related hereto;

 

 

2.3 Deliveries by Buyer. At Closing, Buyer will deliver:

 

(a) to Seller the Purchase Price required to be paid at Closing; and

 

(b) one or more certificates representing $500,000 in CIGI Common Stock; and

 

ARTICLE III. – DUE DILIGENCE

 

3.1 Due Diligence. The Company and Seller acknowledge and confirm that Buyer and
its representatives, accountants, lenders, guarantors and counsel, (collectively
the “Representatives”) have performed such due diligence as the Buyer and its
Representatives deemed necessary prior to the Closing. Buyer confirms that
Seller and the Company have provided Buyer with such information as Buyer and
its Representatives requested regarding Seller, the Company, their businesses,
operations, assets or liabilities. The parties also acknowledge that Seller will
be entitled to perform such due diligence as Seller deems necessary prior to the
Closing Date and Buyer will promptly provide Seller with such information as
Seller reasonably requests regarding Buyer, its businesses, operations, assets
or liabilities, and the Buyer hereby agrees to make all such information
available to Seller or Seller’s Representatives.



--------------------------------------------------------------------------------

ARTICLE IV. - REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants:

 

4.1 Existence; Qualification; and Subsidiaries. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Florida, the Company has the power to own, manage,
lease and hold its assets and to carry on its business as and where such assets
are presently located and such business is presently conducted. Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware; Seller has the power to own, manage,
lease and hold its assets and to carry on its business as and where such assets
are presently located and such business is presently conducted. FleetPlan has no
subsidiaries except as set forth on Schedule 4.1, each of which is wholly owned
by FleetPlan.

 

4.2 Authorization; Enforcement; Validity. (i) Seller and the Company have the
requisite power and authority to enter into and perform their respective
obligations under this Agreement and each of the other agreements entered into
by the parties in connection with this Agreement (collectively, the “Transaction
Documents”); (ii) the execution and delivery of the Transaction Documents by
Seller and the Company and the consummation by each of them of the transactions
contemplated hereby and thereby, including without limitation have been duly
authorized by the Seller’s and the Company’s members or mangers and no further
consent or authorization is required by the Seller, the Company, their
respective members or managers; (iii) this Agreement has been, and each other
Transaction Document will be on the Closing Date, duly executed and delivered by
the Company and the Seller; and (iv) this Agreement constitutes, and each other
Transaction Document, upon its execution on behalf of the Seller and the
Company, will constitute, the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms. Seller and the
Company have delivered to the Buyer a true and correct copy of a unanimous
written consent adopting the resolutions authorizing the Transaction Documents
executed by all of their respective members and mangers. No other approvals or
consents are necessary under applicable laws and the Company’s Certificate of
Incorporation or Operating Agreement to authorize the execution and delivery of
this Agreement or any of the transactions contemplated hereby.

 

4.3 Capitalization and Company Records. Seller owns the Interest, which
represents 100% of the issued and outstanding membership interests of the
Company. All of the Interests have been validly issued and are fully paid and
nonassessable. There are (i) no preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company, (ii) no
outstanding debt securities, (iii) no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any membership interests
of the Company, or contracts, commitments, understandings or arrangements by
which the Company is or may become bound to issue additional securities or
commitments of any character whatsoever relating to any membership interests of
the Company, (iv) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
1933 Act, (v) there are no outstanding securities or instruments of the Company
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company or any of its subsidiaries, or
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the securities as described
in this Agreement. The Company has furnished to the Buyer true and correct
copies of the Seller’s Certificate of Incorporation as in effect on the date
hereof (the



--------------------------------------------------------------------------------

“Certificate of Incorporation”), and the Company’s Operating Agreement as in
effect on the date hereof (the “Operating Agreement”), and summaries of the
terms of all securities convertible into or exercisable for Interest, if any,
and copies of any documents containing the material rights of the holders
thereof in respect thereto. The Company’s records and minute books made
available to Buyer for review were correct and complete as of the date of such
review, no further entries have been made through the date of this Agreement,
and such records and minute books contain an accurate record of all member and
manger actions (or any committees thereof) of the Company taken by written
consent or at a meeting. All actions taken by the Company have been duly
authorized or ratified. All accounts, books, ledgers and official and other
records of the Company fairly and accurately reflect all of the Company’s
transactions, properties, assets and liabilities.

 

4.4 No Seller Defaults or Consents. The execution and delivery of this Agreement
by Seller and the performance by Seller of their obligations hereunder will not
violate any provision of law or any judgment, award or decree or any indenture,
agreement or other instrument to which the Seller is a party, or by which the
properties or assets of the Seller is bound or affected, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under, any such indenture, agreement or other instrument, in each case
except to the extent that such violation, default or breach could not reasonably
be expected to delay or otherwise significantly impair the ability of the
parties to consummate the transactions contemplated hereby.

 

4.5 No Company Defaults or Consents. Neither the execution and delivery of this
Agreement nor the carrying out of any of the transactions contemplated hereby
will: (i) violate or conflict with any of the terms, conditions or provisions of
the Certificate of Incorporation or Operating Agreement of the Company;
(ii) violate any laws applicable to the Company; (iii) violate, conflict with,
result in a breach of, constitute a default under (whether with or without
notice or the lapse of time or both), or accelerate or permit the acceleration
of the performance required by, or give any other party the right to terminate,
any Contract or Permit binding upon or applicable to the Company; (iv) result in
the creation of any lien, charge or other encumbrance on any Properties of the
Company; or (v) require either of the Seller or the Company to obtain or make
any waiver, consent, action, approval or authorization of, or registration,
declaration, notice or filing with, any private non-governmental third party or
any governmental agency.

 

4.6 Financial Statements; Liabilities; Accounts Receivable; Inventories.

 

(a) The Company has delivered to Buyer true and complete copies of Financial
Statements with respect to the Company and its business since the Company was
formed (the “Financial Statements”), and said Financial Statements are attached
hereto as Schedule 4.6(a). All of such Financial Statements present fairly the
financial condition and results of operations of the Company for the dates or
periods indicated thereon. All of such Financial Statements have been prepared
in accordance with U.S. generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated.

 

(b) Except for (i) the liabilities reflected on the Company’s September 30, 2005
balance sheet included with the Financial Statements attached as Schedule
4.6(a), and (ii) the liabilities set forth in Schedule 4.6(b), the Company does
not have any liabilities or obligations (whether accrued, absolute, contingent,
known, unknown or otherwise, and whether or not of a nature required to be
reflected or reserved against in a balance sheet in accordance with GAAP). All
loans from Members and Due to BFT Funding Co. 1. LLC are and accounts payable
outstanding of the Seller are to be an equity contribution to by the Seller and
not obligations of the Buyer. Buyer agrees to reimburse Seller for payroll paid
by Seller, considered normal and customary, and presented to Buyer for the
period from October 16, 2005 through closing of this Agreement.



--------------------------------------------------------------------------------

(c) Except as otherwise set forth in Schedule 4.6(c), the accounts receivable
reflected on the September 30,2005 balance sheet included in the Financial
Statements referenced in Section 4.6(a) and all of the Company’s accounts
receivable arising since September 30, 2005 (the “Balance Sheet Date”) arose
from bona fide transactions in the ordinary course of business, and the goods
and services involved have been sold, delivered and performed to the account
obligors, and no further filings (with governmental agencies, insurers or
others) are required to be made, no further goods are required to be provided
and no further services are required to be rendered in order to complete the
sales and fully render the services and to entitle the Company to collect the
accounts receivable in full. Except as set forth in Schedule 4.6(c), no such
account has been assigned or pledged to any other person, firm or corporation,
and no defense or set-off to any such account has been asserted by the account
obligor or exists.

 

(d) The Company has and will have as of the Closing Date legal and beneficial
ownership of its assets, free and clear of any and all liens, mortgages,
pledges, adverse claims, encumbrances or other restrictions or limitations
whatsoever.

 

4.7 Absence of Certain Changes.

 

(a) Since the Balance Sheet Date, there has not been: (i) any event,
circumstance or change that had or might have a material adverse effect on the
business, operations, prospects, Properties, financial condition or working
capital of the Company; any damage, destruction or loss (whether or not covered
by insurance) that had or might have a material adverse effect on the business,
operations, prospects, Properties or financial condition of the Company; or any
material adverse change in the Company’s sales patterns, pricing policies,
accounts receivable or accounts payable.

 

(b) Since the Balance Sheet Date, the Company has not done any of the following:

 

(i) merged into or with or consolidated with, any other corporation or acquired
the business or assets of any Person;

 

(ii) purchased any securities of any Person;

 

(iii) created, incurred, assumed, guaranteed or otherwise become liable or
obligated with respect to any indebtedness, or made any loan or advance to, or
any investment in, any person, except in each case in the ordinary course of
business;

 

(iv) made any change in any existing election, or made any new election, with
respect to any tax law in any jurisdiction which election could have an effect
on the tax treatment of the Company or the Company’s business operations;

 

(v) entered into, amended or terminated any material agreement;

 

(vi) sold, transferred, leased, mortgaged, encumbered or otherwise disposed of,
or agreed to sell, transfer, lease, mortgage, encumber or otherwise dispose of,
any Properties;

 

(vii) settled any claim or litigation, or filed any motions, orders, briefs or
settlement agreements in any proceeding before any Governmental Authority or any
arbitrator;

 

(viii) incurred or approved, or entered into any agreement or commitment to
make, any expenditures in excess of $5,000;



--------------------------------------------------------------------------------

(ix) maintained its books of account other than in the usual, regular and
ordinary manner in accordance with generally accepted accounting principles and
on a basis consistent with prior periods or made any change in any of its
accounting methods or practices that would be required to be disclosed under
generally accepted accounting principles;

 

(x) adopted any Plan or Benefit Program or Agreement, or granted any increase in
the compensation payable or to become payable to directors, officers or
employees (including, without limitation, any such increase pursuant to any
bonus, profit-sharing or other plan or commitment), other than merit increases
to non-officer employees in the ordinary course of business and consistent with
past practice;

 

(xi) suffered any extraordinary losses or waived any rights of material value;

 

(xii) made any payment to any Affiliate or forgiven any indebtedness due or
owing from any Affiliate to the Company;

 

(xiii) (A) liquidated inventory or accepted product returns other than in the
ordinary course, (B) accelerated receivables, (C) delayed payables, or
(D) changed in any material respect the Company’s practices in connection with
the payment of payables and/or the collection of receivables;

 

(xiv) engaged in any one or more activities or transactions with an Affiliate or
outside the ordinary course of business;

 

(xv) committed to do any of the foregoing.

 

4.8 Compliance with Laws. The Company is in compliance in all respects with any
and all laws applicable to the Company, other than failures to so comply that
would not have an adverse effect on the business, operations, prospects,
properties or financial condition of the Company.

 

4.9 Litigation. There are no claims, actions, suits, investigations or
proceedings against the Company pending or threatened in any court or before or
by any governmental agency, or before any arbitrator.

 

4.10 Real Property. The Company does not own any real property.

 

4.11 Commitments.

 

(a) Except as otherwise set forth in Schedule 4.11, the Company is not a party
to or bound by any of the following, whether written or oral;

 

(i) any contract that cannot by its terms be terminated by the Company with 30
days or less notice without penalty or whose term continues beyond one year
after the date of this Agreement;

 

(ii) contract or commitment for capital expenditures by the Company in excess of
$5,000 per calendar quarter in the aggregate;

 

(iii) lease or license with respect to any real or personal property;



--------------------------------------------------------------------------------

(iv) agreement, contract, indenture or other instrument relating to the
borrowing of money or the guarantee of any obligation or the deferred payment of
the purchase price of any Properties;

 

(v) partnership agreement;

 

(vi) contract with any affiliate of the Company (including the Seller) relating
to the provision of goods or services by or to the Company;

 

(vii) agreement for the sale of any assets that in the aggregate have a net book
value on the Company’s books of greater than $5,000;

 

(viii) agreement that purports to limit the Company’s freedom to compete freely
in any line of business or in any geographic area;

 

(ix) preferential purchase right, right of first refusal, or similar agreement;
or

 

(x) other Contract that is material to the business of the Company.

 

(b) All of the contracts listed or required to be listed in Schedule 4.11 are
valid, binding and in full force and effect, and the Company has not been
notified or advised by any party thereto of such party’s intention or desire to
terminate or modify any such Contract in any respect, except as disclosed in
Schedule 4.11. Neither the Company nor any other party is in breach of any of
the terms or covenants of any Contract listed or required to be listed in
Schedule 4.11. Following the Closing, the Company will continue to be entitled
to all of the benefits currently held by the Company under each Contract listed
or required to be listed in Schedule 4.11.

 

(c) Except as otherwise set forth in Schedule 4.11(c), the Company is not a
party to or bound by any Contract or contracts the terms of which were arrived
at by or otherwise reflect less-than-arm’s-length negotiations or bargaining.

 

4.12 Insurance. Schedule 4.12 hereto is a complete and correct list of all
insurance policies (including, without limitation, fire, liability, product
liability, workers’ compensation and vehicular) presently in effect that relate
to the Company or its Properties.

 

4.13 Intangible Rights. Set forth on Schedule 4.13 is a list and description of
all material foreign and domestic patents, patent rights, trademarks, service
marks, trade names, brands and copyrights (whether or not registered and, if
applicable, including pending applications for registration) owned, licensed or
controlled by the Company and all goodwill associated therewith. The Company
owns or has the right to use and will as of the Closing Date own or have the
right to use any and all information, know-how, trade secrets, patents,
copyrights, trademarks, trade names, software, formulae, methods, processes and
other intangible properties that are necessary or customarily used by the
Company for the ownership, management or operation of its Properties
(“Intangible Rights”) including, but not limited to, the Intangible Rights
listed on Schedule 4.13. Except as set forth on Schedule 4.13, (i) the Company
is the sole and exclusive owner of all right, title and interest in and to all
of the Intangible Rights, and has the exclusive right to use and license the
same, free and clear of any claim or conflict with the Intangible Rights of
others; (ii) no royalties, honorariums or fees are payable by the Company to any
person by reason of the ownership or use of any of the Intangible Rights;
(iii) there have been no claims made against the Company asserting the
invalidity, abuse, misuse, or unenforceability of any of the Intangible Rights
and no grounds for any such claims exist; (iv) the Company has not made



--------------------------------------------------------------------------------

any claim of any violation or infringement by others of any of its Intangible
Rights or interests therein and no grounds for any such claims exist; (v) the
Company has not received any notice that it is in conflict with or infringing
upon the asserted intellectual property rights of others in connection with the
Intangible Rights, and neither the use of the Intangible Rights nor the
operation of the Company’s businesses is infringing or has infringed upon any
intellectual property rights of others; (vi) the Intangible Rights are
sufficient and include all intellectual property rights necessary for the
Company to lawfully conduct its business as presently being conducted; (vii) no
interest in any of the Company’s Intangible Rights has been assigned,
transferred, licensed or sublicensed by the Company to any person other than the
Buyer pursuant to this Agreement; (viii) to the extent that any item
constituting part of the Intangible Rights has been registered with, filed in or
issued by, any Governmental Authority, such registrations, filings or issuances
are listed on Schedule 4.13 and were duly made and remain in full force and
effect; (ix) there has not been any act or failure to act by the Company or any
of its directors, officers, employees, attorneys or agents during the
prosecution or registration of, or any other proceeding relating to, any of the
Intangible Rights or of any other fact which could render invalid or
unenforceable, or negate the right to issuance of any of the Intangible Rights;
(x) to the extent any of the Intangible Rights constitutes proprietary or
confidential information, the Company has adequately safeguarded such
information from disclosure; and (xi) all of the Company’s current Intangible
Rights will remain in full force and effect following the Closing without
alteration or impairment.

 

4.14 Equipment and Other Tangible Property. All of the Company’s equipment,
furniture, machinery, vehicles, structures, fixtures and other tangible property
included in the Properties (the “Tangible Company Properties”), is suitable for
the purposes for which intended and in good operating condition and repair
consistent with normal industry standards, except for ordinary wear and tear,
and except for such Tangible Company Properties as will have been taken out of
service on a temporary basis for repairs or replacement consistent with the
Company’s prior practices and normal industry standards. The Tangible Company
Properties are free of any structural or engineering defects, and during the
past five years there has not been any significant interruption of the Company’s
business due to inadequate maintenance or obsolescence of the Tangible Company
Properties.

 

4.15 Banks. Schedule 4.15 sets forth (i) the name of each bank, trust company or
other financial institution and stock or other broker with which the Company has
an account, credit line or safe deposit box or vault, (ii) the names of all
persons authorized to draw thereon or to have access to any safe deposit box or
vault, and (iii) the names of all persons authorized by proxies, powers of
attorney or other like instrument to act on behalf of the Company in matters
concerning any of its business or affairs. Except as otherwise set forth in
Schedule 4.15, no such proxies, powers of attorney or other like instruments are
irrevocable.

 

4.16 Suppliers and Customers. Schedule 4.16 sets forth (i) the ten principal
suppliers of the Company during the last fiscal year, together with the dollar
amount of goods purchased by the Company from each such supplier during each
such period, and (ii) the ten principal customers of the Company during the last
fiscal years, together with the dollar amount of goods and/or services sold by
the Company to each such customer during each such period.

 

4.17 Transactions With Affiliates. The Company has not entered into any
agreement with a related party or Affiliate.

 

4.18 Other Information. The information furnished by the Seller and the Company
to Buyer pursuant to this Agreement (including, without limitation, information
contained in the exhibits hereto, the Schedules identified herein, the
instruments referred to in such Schedules and the certificates and other
documents to be executed or delivered pursuant hereto by the Seller and/or the
Company at or prior



--------------------------------------------------------------------------------

to the Closing) is not, nor at the Closing will be, false or misleading in any
material respect, or contains, or at the Closing will contain, any misstatement
of material fact, or omits, or at the Closing will omit, to state any material
fact required to be stated in order to make the statements therein not
misleading.

 

4.19 Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the Closing Date. The Seller maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

4.20 Investment Representations of the Seller. In connection with its
acquisition of common stock of the Buyer, Seller hereby represents and warrants
to Buyer as follows:

 

(a) Own Account. Seller understands that the CIGI common stock issuable
hereunder (the “Securities”) will be deemed “restricted securities” and have not
been registered under the Securities Act or any applicable state securities law
and is acquiring the Securities as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no arrangement or
understanding with any other persons regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law. Seller is acquiring the Securities hereunder in the ordinary course of its
business. Seller does not have any agreement or understanding, directly or
indirectly, with any person or entity to distribute any of the Securities.

 

(b) Purchaser Status. At the time Seller was offered the Securities, it was, and
at the date hereof it is: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Seller is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

 

(c) Experience of Seller. Seller, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Seller is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(d) General Solicitation. Seller is not purchasing the Securities as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(e) Short Sales and Confidentiality. Other than the transaction contemplated
hereunder, Seller has not directly or indirectly, nor has any person or entity
acting on behalf of or pursuant to any understanding with Seller, executed any
disposition, including Short Sales, in the securities of the Company during the
period commencing from the time that Seller first received a term sheet from
Buyer or any other person or entity setting forth the material terms of the
transactions contemplated hereunder until the date hereof. Other than to other
person or entity party to this Agreement, Seller has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).



--------------------------------------------------------------------------------

(f) No Tax or Legal Advice. Seller understands that nothing in this Agreement,
any other transaction document or any other materials presented to Seller in
connection with the purchase and sale of the Securities constitutes legal, tax
or investment advice. Seller has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Securities.

 

(g) Disclosure of Information. Seller believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities. Seller further represents that it has had an
opportunity to ask questions and receive answers from Buyer, and has had the
opportunity to review any of the Buyer’s filings with the SEC.

 

(h) No other Representations. Company and Seller acknowledge and agree that
Buyer does not make or has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Article IV.

 

ARTICLE V. - REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to the Seller that:

 

5.1 Corporate Existence and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada has the corporate power to own, manage, lease and hold its properties and
to carry on its business as and where such properties are presently located and
such business is presently conducted; and is duly qualified to do business and
is in good standing as a foreign corporation in each of the jurisdictions where
the character of its properties or the nature of its business requires it to be
so qualified.

 

5.2 Authority, Approval and Enforceability. This Agreement (and the documents to
be executed by Buyer in connection herewith, including, but not limited to the
Promissory note referred to in Section 1.2(b) above) has been duly executed and
delivered by Buyer and Buyer has all requisite corporate power and legal
capacity to execute and deliver this Agreement and all other documents to be
executed by Buyer in connection with the transactions provided for hereby, to
consummate the transactions contemplated hereby. The Board of Directors of Buyer
has approved with within transactions at a duly noticed and regularly conducted
meeting of the Board of Directors, and the execution and delivery of this
Agreement and the performance of the transactions contemplated hereby and
thereby have been duly and validly authorized and approved by all corporate
action necessary on behalf of Buyer. This Agreement to which Buyer is a party
constitutes, an upon execution and delivery hereof, and each document to be
delivered by Buyer to Seller in connection herewith (including, but not limited
to the Promissory Note referred to in Section 1.2(b) above) will constitute, the
legal, valid and binding obligation of Buyer, enforceable in accordance with its
terms, except as such enforcement may be limited by general equitable principles
or by applicable bankruptcy, insolvency, moratorium, or similar laws and
judicial decisions from time to time in effect which affect creditors’ rights
generally.

 

5.3 Buyer’s Access to Documents and Records; Waivers.

 

The books of account, minute books, stock record books, and other records of the
Seller and Company have all been made available to Buyer, and Buyer confirms
that same are complete and correct and have been maintained in accordance with
sound business practices and the requirements of Section



--------------------------------------------------------------------------------

13(b)(2) of the Securities Exchange Act of 1934, as amended (regardless of
whether or not the Seller and/or Company is/are subject to that Section),
including the maintenance of an adequate system of internal controls. Buyer
confirms that the minute books of the Seller and the Company contain accurate
and complete records of all meetings held of, and action taken by, the members,
the managers, and committees of the members and managers of the Seller and the
Company, and no meeting of any such members, managers, or committee has been
held for which minutes have not been prepared and are not contained in such
minute books.

 

Buyer further confirms that Buyer has investigated the assets of the Seller and
the Company (including their encumbrance status) and confirms: (i) that the
Seller and the Company each owns its respective assets and that Buyer is
satisfied with the encumbrance status of same; (ii) that all of the assets of
the Seller and the Company are sound, in good operating condition and repair,
and are adequate for the uses to which they are being put and intended to be
put; and, (iii) that the assets of the Seller and the Company are sufficient for
the continued conduct of the business of the Seller and the Company after
Closing in substantially the same manner as conducted prior to the Closing.

 

Buyer is a knowledgeable and sophisticated investor. Buyer specifically waives,
relinquishes and renounces any and all claims of any and every kind against
Seller under, arising out of, or related to The Florida Securities and Investor
Protection Act, and the Securities Exchange Act of 1934, and all other similar
laws of any and every jurisdiction. Buyer acknowledges that the foregoing
waiver, relinquishment and renunciation is and was a material inducement to
Seller to convey the Interest to Buyer and that Seller would not have done so
absent such waiver, relinquishment and renunciation. Buyer is acquiring the
Interest for its own account and not with a view to distribute the Interest (or
any part thereof) within the meaning of Section 2(11) of the Securities Exchange
Act of 1934.

 

ARTICLE VI. - CONDITIONS TO SELLER’S AND BUYER’S OBLIGATIONS

 

6.1 Conditions to Obligations of Buyer. The obligations of Buyer to carry out
the transactions contemplated by this Agreement are subject, at the option of
Buyer, to the satisfaction, or waiver by Buyer, of the following conditions:

 

(a) The Seller will have furnished Buyer with a certified copy of all necessary
actions on its behalf approving the Company’s execution, delivery and
performance of this Agreement.

 

(b) To the extent requested by Buyer, all agreements, commitments and
understandings between the Company and any Affiliate thereof will have been
terminated in all respects on terms satisfactory to Buyer.

 

(c) All proceedings to be taken by the Company in connection with the
transactions contemplated hereby and all documents incident thereto will be
satisfactory in form and substance to Buyer and its counsel, and Buyer and said
counsel will have received all such counterpart originals or certified or other
copies of such documents as it or they may reasonably request.

 

(d) Buyer will be satisfied that it has obtained before or on the Closing Date,
all audited historical and unaudited pro forma Financial Statements with respect
to the Company, if any, together with any required consent of the Company’s
independent public accountants, that may be required to be included in a Current
Report on Form 8-K.



--------------------------------------------------------------------------------

ARTICLE VII. - POST-CLOSING OBLIGATIONS

 

7.1 Non-Competition, Non-Solicitation and Non-Disclosure. In consideration of
the payment of the Purchase Price, and in order to induce the Buyer to enter
into this Agreement and to consummate the transactions contemplated hereby,
Seller hereby covenants and agrees as follows:

 

(a) Provided that Buyer has not breached this Agreement (or any agreement
delivered in connection herewith, and has not defaulted in the payments due
pursuant to the Promissory Note referred to in Section 1.2(b) above), without
the prior written consent of the Buyer, Seller will not for a period of three
(3) years from and after the Closing Date (A) directly or indirectly acquire or
own in any manner any interest in any person, firm, partnership, corporation,
association or other entity which engages or plans to engage in any facet of the
business of the Company (as same existed on the date of Closing) or which
competes or plans to compete in any way with the Company (as same existed on the
date of Closing), anywhere in the world (the “Territory”), (B) be employed by or
serve as an employee, agent, officer, director of, or as a consultant to, any
person, firm, partnership, corporation, association or other entity which
engages or plans to engage in any facet of the business of the Company (as same
existed on the date of Closing) or which competes or plans to compete in any way
with the Company within the Territory, or (C) utilize Seller’s special knowledge
of the business of the Company and Seller’s relationships with customers,
suppliers and others to compete with Company (in the business as it existed on
the date of Closing). Seller acknowledges and agrees that the covenants provided
for in this Section 7.3(a) are reasonable and necessary in terms of time, area
and line of business to protect the Company’s trade secrets. Seller further
acknowledges and agrees that such covenants are reasonable and necessary in
terms of time, area and line of business to protect the Company’s legitimate
business interests, which include its interests in protecting the Company’s
(i) valuable confidential business information, (ii) substantial relationships
with customers throughout the United States, and (iii) customer goodwill
associated with the ongoing business of the Company. Seller expressly authorizes
the enforcement of the covenants provided for in this Section 7.3(a) by (A) the
Buyer (and after the Closing the Company) and their respective Subsidiaries or
assigns, (B) the Buyer’s permitted assigns, and (C) any successors to the
Company’s business. To the extent that the covenants provided for in this
Section 7.3(a) may later be deemed by a court to be too broad to be enforced
with respect to its duration or with respect to any particular activity,
geographic area or scope, the court making such determination will have the
power to reduce the duration or scope of the provision, and to add or delete
specific words or phrases to or from the provision. The provision as modified
will then be enforced.

 

(b) Without the prior consent of Buyer, Seller will not for a period of three
(3) years from the Closing Date, directly or indirectly, for Seller or for any
other person, firm, corporation, partnership, association or other entity
(i) attempt to employ or enter into any contractual arrangement with any
employee or former employee of the Company, unless such employee or former
employee has not been employed by the Company for a period in excess of nine
months, and/or (ii) call on or solicit any of the actual or targeted prospective
customers or clients of the Company, nor will Seller make known the names and
addresses of such customers or any information relating in any manner to the
Company’s trade or business relationships with such customers.

 

(c) Seller will not at any time divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, or misuse in any
way, any Confidential Information pertaining to the Company. Any confidential
information or data now known or hereafter acquired by Seller with respect to
the Company will be deemed a valuable, special and unique asset of the Company
that is received by Seller in confidence and as a fiduciary, and Seller will
remain a fiduciary to the Company with respect to all of such information.



--------------------------------------------------------------------------------

(d) It is recognized and hereby acknowledged by the parties hereto that a breach
or violation by Seller of any or all of the covenants and agreements contained
in this Section 7.3 may cause irreparable harm and damage to Buyer in a monetary
amount which may be virtually impossible to ascertain. As a result, Seller
recognizes and hereby acknowledges that Buyer will be entitled to an injunction
from any court of competent jurisdiction enjoining and restraining any breach or
violation of any or all of the covenants and agreements contained in this
Section 7.3 by Seller and/or his associates, Affiliates, partners or agents,
either directly or indirectly, and that such right to injunction will be
cumulative and in addition to whatever other rights or remedies the Buyer may
possess hereunder, at law or in equity. Nothing contained in this Section 7.3
will be construed to prevent Buyer from seeking and recovering from Seller
damages sustained by it as a result of any breach or violation by Seller of any
of the covenants or agreements contained herein.

 

7.2 Post-Closing Deliveries. On or before June 1, 2006, Seller will deliver to
Buyer all Customer Agreements as required pursuant to Section 1.3 above.

 

7.3 Employment Agreements. Buyer shall execute the two (2) Employment Agreements
in the forms attached hereto as Schedule 7.3.

 

ARTICLE VIII. - MISCELLANEOUS

 

8.1 Further Assurances. Following the Closing, the Company, the Seller and the
Buyer will execute and deliver such documents, and take such other action, as
will be reasonably requested by any other party hereto to carry out the
transactions contemplated by this Agreement.

 

8.2 Publicity. None of the parties hereto will issue or make, or cause to have
issued or made, any public release or announcement concerning this Agreement or
the transactions contemplated hereby, without the advance approval in writing of
the form and substance thereof by each of the other parties, except as required
by law (in which case, so far as possible, there will be consultation among the
parties prior to such announcement), and the parties will endeavor jointly to
agree on the text of any announcement or circular so approved or required.

 

8.3 Limitation on Liability. The representations, warranties, agreements, and
indemnities of the Company and the Seller set forth in this Agreement or in
connection with the transactions contemplated hereby will survive the Closing.

 

8.4 Brokers. Regardless of whether the Closing will occur (i) the Seller and the
Company jointly and severally, will indemnify and hold harmless Buyer from and
against any and all liability for any brokers or finders’ fees arising with
respect to brokers or finders retained or engaged by the Company or the Seller
in respect of the transactions contemplated by this Agreement, and (ii) Buyer
will indemnify and hold harmless the Company from and against any and all
liability for any brokers’ or finders’ fees arising with respect to brokers or
finders retained or engaged by Buyer in respect of the transactions contemplated
by this Agreement.

 

8.5 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by any party hereto to another (herein collectively called
“Notice”) will be in writing and delivered personally or mailed by registered or
certified mail, postage prepaid and return receipt requested, or by telecopier,
as follows:

 

If to Buyer:

  

Coach Industries Group, Inc.

12330 SW 53rd Street

Suite 703

Cooper City, FL 33330

Attn. Francis O’Donnell

Facsimile: (954) 206-0670



--------------------------------------------------------------------------------

with a copy to:

         

Richardson & Patel, LLP

10900 Wilshire Blvd., Suite 500

Los Angeles, CA 90024

Attention: Mark Abdou, Esq.

Facsimile: (310) 208-1154

If to the Company or Seller:

  

BFT Funding Company No. 1, LLC

12530 West Atlantic Blvd.

Coral Springs, Florida 33071

Facsimile: (954) 345-3980

with a copy to:

         

BFT Business Unit Trust, LLC

12530 West Atlantic Blvd.

Coral Springs, Florida 33071

Facsimile: (954) 345-3980

 

Each of the above addresses for notice purposes may be changed by providing
appropriate notice hereunder. Notice given by personal delivery or registered
mail will be effective upon actual receipt. Notice given by telecopier will be
effective upon actual receipt if received during the recipient’s normal business
hours, or at the beginning of the recipient’s next normal business day after
receipt if not received during the recipient’s normal business hours. All
Notices by telecopier will be confirmed by the sender thereof promptly after
transmission in writing by registered mail or personal delivery. Anything to the
contrary contained herein notwithstanding, notices to any party hereto will not
be deemed effective with respect to such party until such Notice would, but for
this sentence, be effective both as to such party and as to all other persons to
whom copies are provided above to be given.

 

8.6 Governing Law. The provisions of this agreement and the documents delivered
pursuant hereto will be governed by and construed in accordance with the laws of
the State of Florida (excluding any conflict of law rule or principle that would
refer to the laws of another jurisdiction). Each party hereto irrevocably
submits to the jurisdiction of the Circuit Court of the State of Florida,
Broward County, in any action or proceeding arising out of or relating to this
Agreement, and each party hereby irrevocably agrees that all claims in respect
of any such action or proceeding must be brought and/or defended in such court;
provided, however, that matters which are under the exclusive jurisdiction of
the Federal courts will be brought in the Federal District Court for the State
of Florida in a court sitting in Broward County. Each party hereto consents to
service of process by any means authorized by the applicable law of the forum in
any action brought under or arising out of this Agreement, and each party
irrevocably waives, to the fullest extent each may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.



--------------------------------------------------------------------------------

8.7 Entire Agreement; Amendments and Waivers. This Agreement, together with all
exhibits and schedules attached hereto, constitutes the entire agreement between
and among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties, and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as set forth specifically herein or contemplated
hereby. No supplement, modification or waiver of this Agreement will be binding
unless executed in writing by the party to be bound thereby. No waiver of any of
the provisions of this Agreement will be deemed or will constitute a waiver of
any other provision hereof (regardless of whether similar), nor will any such
waiver constitute a continuing waiver unless otherwise expressly provided.

 

8.8 Remedies. The rights and remedies provided by this Agreement are cumulative,
and the use of any one right or remedy by any party hereto will not preclude or
constitute a waiver of its right to use any or all other remedies. Such rights
and remedies are given in addition to any other rights and remedies a party may
have by law, statute or otherwise.

 

8.9 Exhibits and Schedules. The exhibits and Schedules referred to herein are
attached hereto and incorporated herein by this reference. Disclosure of a
specific item in any one Schedule will be deemed restricted only to the Section
to which such disclosure specifically relates except where there is an explicit
cross-reference to another Schedule.

 

8.10 Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

8.11 Construction. The provisions of this Agreement will be construed according
to their fair meaning and neither for nor against any party hereto irrespective
of which party caused such provisions to be drafted. Each of party acknowledges
that it has been represented by an attorney in connection with the preparation
and execution of this Agreement.

 

8.12 Survival. Any provision of this Agreement which contemplates performance or
the existence of obligations after the Closing Date, and any and all
representations and warranties set forth in this Agreement, will not be deemed
to be merged into or waived by the execution and delivery of the instruments
executed at the Closing, but will expressly survive Closing and will be binding
upon the party or parties obligated thereby in accordance with the terms of this
Agreement, subject to any limitations expressly set forth in this Agreement.

 

8.13 Attorneys’ Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the parties
hereto agree that the prevailing party or parties will be entitled to recover
from the other party or parties upon final judgment on the merits reasonable
attorneys’ fees (and sales taxes thereon, if any), including attorneys’ fees for
any appeal, and costs incurred in bringing such suit or proceeding.

 

8.14 Costs and Expenses. Each of the parties to this Agreement will bear his or
its own expenses incurred in connection with the negotiation, preparation,
execution and closing of this Agreement and the transactions contemplated hereby
(the “Transaction Expenses”); provided, however, that Seller will be responsible
for and will discharge all Transaction Expenses incurred by or on behalf of
Seller, the Seller and/or the Company (it being the parties’ agreement that the
Company will not bear or otherwise be liable for any such expenses).



--------------------------------------------------------------------------------

ARTICLE IX. - DEFINITIONS

 

Capitalized terms used in this Agreement are used as defined in this Article IX
or elsewhere in this Agreement.

 

“Affiliate” will mean, with respect to any person, any other person controlling,
controlled by or under common control with such person. The term “control” as
used in the preceding sentence means, with respect to a corporation, the right
to exercise, directly or indirectly, more than 50% of the voting rights
attributable to the shares of the controlled corporation and, with respect to
any person other than a corporation, the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
person.

 

“Confidential Information” will mean confidential data and confidential
information relating to the business of the Company (which does not rise to the
status of a Trade Secret under applicable law) which is or has been disclosed to
Seller or of which Seller became aware as a consequence of or through his
employment with the Company and which has value to the Company and is not
generally known to the competitors of the Company. Confidential Information will
not include any data or information that (i) has been voluntarily disclosed to
the general public by the Company or its Affiliates, (ii) has been independently
developed and disclosed to the general public by others, or (iii) otherwise
enters the public domain through lawful means.

 

“Assets” or “assets” will mean any and all properties and assets (real, personal
or mixed, tangible or intangible) owned or used by the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

BUYER:

       

COACH INDUSTRIES GROUP, INC.

       

By:

  

/s/ Francis O’Donnell

--------------------------------------------------------------------------------

       

Name:

  

Francis O’Donnell,

       

Title:

  

Chief Executive Officer

                 COMPANY:          FLEETPLAN, LLC         

By:

 

/s/ Thomas Borzilleri

--------------------------------------------------------------------------------

        

Name:

 

Thomas Borzilleri

        

Title:

 

Manager

         SELLER:          BFT FUNDING COMPANY NO. 1, LLC         

By:

 

/s/ Thomas Borzilleri

--------------------------------------------------------------------------------

        

Name:

 

Thomas Borzilleri

        

Title:

 

Manager